DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/126,847.  Claims 1-20 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 4, “the relative velocity” should be changed to - -a relative velocity- - for claim consistency.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 2, “the velocity” should be changed to - -a velocity- - for claim consistency.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 2, “angle” should be changed to - -an angle- - for claim consistency.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  lines 4-5, “a plurality of the static targets” should be changed to - -the plurality of the static targets- - for claim consistency (see Claim 5, line 3).  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 2, “the engine management system” should be changed to - -an engine management system- - for claim consistency.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 3, “transmission control unit” should be changed to - -a transmission control unit- - for claim consistency.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 2, “the vehicle” should be changed to - -a vehicle- - for claim consistency.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 4, “the relative velocity” should be changed to - -a relative velocity- - for claim consistency.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 3, “the velocity” should be changed to - -a velocity- - for claim consistency.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 3, “angle” should be changed to - -an angle- - for claim consistency.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  lines 4-5, “a plurality of the static targets” should be changed to - -the plurality of the static targets- - for claim consistency (see Claim 12, line 3).  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 2, “the engine management system” should be changed to - -an engine management system- - for claim consistency.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 3, “transmission control unit” should be changed to - -a transmission control unit- - for claim consistency.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  line 4, “the relative velocity” should be changed to - -a relative velocity- - for claim consistency.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 3, “the velocity” should be changed to - -a velocity- - for claim consistency.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 3, “angle” should be changed to - -an angle- - for claim consistency.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  lines 4-5, “a plurality of the static targets” should be changed to - -the plurality of the static targets- - for claim consistency (see Claim 19, line 3).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a driver assistance system including a processor communicatively connected to the radar sensor acquiring radar data and configured to: recognize a static target based on the radar data and driving information comprising a driving velocity, generate a second graph based on the recognized static target, and correct the driving velocity based on the first graph and the second graph, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a control method of a driver assistance system including recognizing a static target based on the radar data and driving information comprising a driving velocity; generating a second graph based on the recognized static target; and correcting the driving velocity based on a pre-stored first graph and the second graph, in combination with the other method steps required by independent claim 8.
The prior art does not disclose nor render obvious a non-transitory computer-readable medium storing computer- executable instructions, which when executed by a processor, cause the processor to recognize a static target based on the radar data and driving information of a host vehicle comprising a driving velocity of the host vehicle; generate a second graph based on the recognized static target; and correct the driving velocity based on a pre-stored first graph and the second graph, in combination with the other elements required by independent claim 15.
BOSSE (US 2021/0063560 A1), being the closest prior art, discloses a velocity estimation system that uses two different real-time models to more accurately reflect radar measurement information (see Figs. 6-7; paragraph [0053]). However, the reference fails to disclose the above mentioned limitations that deal with using a stored first graph and specifically generated second graph to correct the driving velocity. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BOSSE (US 2021/0063560 A1) discloses a velocity estimation system (see ABSTRACT).
MILLAR et al. (US 10,585,188) discloses a vehicular radar detection system (see ABSTRACT).
MA et al. (US 2006/0233461 A1) discloses an image rendering system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655